Lawrence, J.
The motion for a discovery and inspection of the books and papers is denied, with costs, for these reasons:
First. That it appears that the defendant has offered to produce, and to allow the plaintiff to inspect all the books, papers, &c., which the plaintiff would in any event be entitled to examine, and that the plaintiff has declined to avail himself of such offer.
Second. I do not think that the production of the books, papers, and documents, is indispensably necessary. It would rather appear that this application is simply a precautionary measure. The order is not granted in such cases (Campbell v. Hoge, 2 Hun, 308).
Third. The plaintiff seems to have furnished the defendant with proper and accurate statements of the accounts between them at the time the transactions transpired, and it is now too late for the plaintiff to undertake to go behind those statements without, at least, specifically alleging that there was some fraud on the part of the defendant, or some error which the plaintiff had not means of detecting at the time the' statements were delivered (Harbison v. Von Volkenburg, 5 Hun, 454).
Fourth. That the application is made too late.